DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 25-27, the language “so that the pair of moving surfaces is arranged between the pair of heaters and the at least one bonder” appears, however this language is not supported by the original disclosure as there is no indication from the figures or description that the pair of moving surfaces was arranged between the pair of heaters and the at least one bonder.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 10-12, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2015/021159) in view of Soehngen (US 3740302) further taken with Skalko et al (US 3144687, newly cited).
At the outset applicant is advised that Hassan et al Is available as prior art inasmuch as the presently claimed subject matter includes subject matter not previously disclosed in the earlier application (and thus the effective filing date of the claims herein are the filing date of this application, January 18, 2017). The claims include the recitation of a pair of heaters associated with the pair of moving surfaces and said pair of heaters is not described in the earlier application (Serial Number 14/167431). As such, the earlier publication (Hassan et al, US 201S/02111S9) which was published more than a year prior to the effective filing date of this application, is available as prior art against the claims herein.
Hassan taught that one skilled in the art would have provided an apparatus for making a high loft non-woven web having a 3-dimensionai structure with fibers oriented in the x, y, and z directions which included a die having 2 to 20 nozzles, each row containing a plurality of nozzles each ejecting a filament and each of the nozzles having a distal end, a pair of moving surfaces located between 10 and 150 cm from the distal end of each of the plurality of nozzles where the pair of moving surfaces forms a convergent passage having an entry and an exit, depositing means for depositing a plurality of filaments onto and between the pair of moving surfaces and the moving surfaces are driven to move the plurality of filaments through the convergent passage from the entry to the exit to form a 3-dimenslonal structure. The reference to Hassan taught all of the components of the device as claimed except it failed to teach that one skilled in the art would have incorporated a heater for each of the moving surfaces therein. It should be noted that the thickness of the nonwoven products suggested by Hassan included a thickness between 5 and 300 mm preferably less than 50 mm in thickness (see paragraph [0032] therein). Hansen included a bonder downstream of the moving surfaces which is configured to only bond some of the filaments in the middle portion away from the skins therein, see paragraph [0055]. The reference taught that those skilled in the art would have desired to produce a high loft web with the requisite recovery the same as that described herein, one would have understood that the degree of bonding would have been suitably adjusted to achieve the same and such would have included leaving a majority of the fibers interior of the skin unbonded. Hassan et al taught the use of plural nozzles of both polymer and air inasmuch as there were of air nozzles each associated with each nozzle of the polymer material, see paragraph [0077] the description of the meltblowing operation. For polypropylene materials the air temperature was less than the melting temperature of the polymer (see paragraphs [0080]-[0085]. Hassan et al taught that the system used for forming the filaments in the operation included either meltblowing or spunbonding and that the parameters as they pertain to the processing of meltblowing or spunbonding would have been employed to achieve the desired result of the three dimensional nonwoven web. Applicant is referred to paragraph [0078] for the discussion of the same. It should be noted that the spunbonding operation would have included processing air which was at a specified temperature and air pressure. The identified examples performed in Hassan related to meltblowing, however. It should be noted that the processing temperature of the processing air was between 77 and 94 % of the melt temperature of the polymer employed (see paragraphs [0081]-[0082}, noting that 77-94% of 190 degrees C is between 146 and 179 degrees C and the temperature of the air was set at 170 degrees C).
 In the manufacture of a high loft nonwoven web having a three dimensional structure where filaments are ejected from a nozzle and directed toward a pair of moving surfaces, it was known at the time the invention was made to heat the pair of moving surfaces In order to control the bonding of the filaments which were passed through the convergence of the moving surfaces as expressed by Soehngen. More specifically, applicant is referred to column 5, lines 45-49. Applicant is additionally advised that Soehngen clearly expressed that the surface layers of the nonwoven were in fact skin layers, see column 3, line 70-column 4, line 4. Additionally, the thickness of these surface bonded fiber layers (skins) made up preferably less than one sixth of the total thickness of the nonwoven fabric, see column 3, lines 37-49. Assuming a fabric thickness of less than 50 mm (such as 15 mm which is clearly greater than 5 mm), then the surface skins provided for with the bonding via the heated collecting surfaces would have been less than one sixth the total thickness or less than 2.5 mm in thickness. Clearly, the combination suggested surface thicknesses for the outer skins of less than 2.5 mm therein. The reference to Hansen failed to teach that the surfaces of the collectors were heated and additionally what temperature they were heated to, however such was suggested by Soehngen in order to assist in the control over the self-bonding of the filaments in the formation of the surface skins therein, see column 5, lines 45-49. Clearly, to obtain a surface skin in the collection of the filaments in the process wherein greater control was enabled by controlling not only the temperature of the polymer out of the nozzles but also the temperature of the surfaces of the collection surfaces would have been obvious to one of ordinary skill in the art as suggested by Soehngen in the operation of Hassan et al when making the nonwoven therein. It should be noted that the reference to Soehngen does not expressly teach where the heaters are disposed which are employed in heating the surface of the collectors. It would have been reasonable for those skilled in the art at use conventional heating means to heat the collecting surfaces in order to achieve the proper skin configuration of the surface as suggested by the prior art.
Skalko et al taught that it was known at the time the invention was made to provide heated collection surfaces through which filaments were fed into a nip between the collection surfaces wherein heaters were provided for the collection surfaces, see heaters 158 which heated the surface of the collecting rollers 136, noting that filaments 138 were fed between the collection surface, see Figure 4 and the description of the same. The applicant is additionally referred to column 7, lines 58-60 and column 7, lines 7-49. It should be abundantly clear from the figure that the heaters were disposed about the collector surface at an angle to the axis of the collector surface as well as to the feed direction of the filaments through the collector surfaces. The IR heaters were essentially disposed in a like position and deposition to the heaters described in the specification herein and as depicted in Figure 7 of the disclosure. 

    PNG
    media_image1.png
    453
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    664
    media_image2.png
    Greyscale

As depicted herein the heaters of the disclosure (45, 47) are essentially disposed and directed against the collector surfaces (44, 46) in a like manner to the heaters 158 which are essentially disposed and directed against the collector surfaces 136 of Skalko et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide heaters to heat the surface of the collector surfaces as suggested by Soehngen wherein such heaters were known to have been disposed adjacent to the collector surfaces as was conventionally known as expressed by Skalko et al when forming a lofty web in accordance with Hassan et al. 
With respect to claims 2, the heaters in Soehngen were responsible for heating the surfaces of the rollers 4 and 6 in the operation and the prior art to both Hassan and Soehngen expressed that the moving surfaces would have been a pair of drums which collected the filaments from the nozzles. Note additionally Skalko et al taught the heaters heated collections surfaces which were rotated drums. The limitation relating to the outer skin formation is an article/method limitation which adds little or no structure to the apparatus claim and dearly, the arrangement would have been capable of forming thin outer skins. See the discussion above regarding the skin formation. Regarding claim 4, the references to Soehngen and Hassan both taught as an alternative to drums for the moving surfaces the use of conveyor belts for the same as the moving surfaces. It should be noted that that Hassan suggested that the basis weight included 50 grams per square meter and the devices are clearly capable of providing this basis weight to the nonwoven. Regarding claims 5 and 6, the elevated temperature one employed for the moving surfaces would have been a function of the degree of bonding one desired and as such the heat applied would have been determined through routine experimentation. Clearly, the heaters would have been capable of heating the surfaces to the identified temperatures (which are less than the melting point of the polymeric material) as the reference to Soehngen suggested that the heating would have been supplemental to the heat of the polymeric material coming out of the nozzle therein. Regarding claim 7, the reference to Hassan taught the use of converging conveyor belts and additionally suggested that they rotate in the manner recited. Additionally, the reference suggested that the angle that the belts converge toward one another was less than 45 degrees therein where the farthest point from the nozzles was the closest point (and the nip) formed between the belts. With regard to claim 10, note that the reference to Skalko et al clearly expressed the disposition of the heaters in the claimed location in the arrangement for heating the collector surface. Regarding claim 11 the reference to Soehngen clearly expressed that one would have provided a skin less than 2.5 mm in thickness and additionally that the convergent passage would have been greater than about 0.5 cm. Regarding claim 12, the heaters of Skalko et al are clearly disposed externally of the rotatable collectors and the use of the same would have been obvious to those skilled in the art. Regarding claim 15, the reference to Skalko et al clearly expressed the deposition of the heaters in the arrangement defined in the claim. Regarding claim 16, the references taught a nip gap greater than 0.5 cm and that the arrangement was capable of forming skins having a thickness less than 2.5 mm in thickness. Regarding claim 17-19, the references taught the use of collectors in the form of conveyor belts therein which are angled toward one another. The references taught that the angle of convergence was 45 degrees and the references suggested heating the belts (collector surfaces) within the temperature ranges specified. Regarding claims 21 and 22, the reference to Skalko et al taught specific orientation of the heaters. Regarding claim 23, Skalko et al taught the arrangement for the heaters and the heated air nozzles with air at the specified temperature and pressure was suggested by Hassan et al as discussed above. The thickness of the skin layers formed was clearly suggested by Soehngen. Regarding claim 24, the heaters would have been controlled to form the skins in the manner claimed as expressed by Soehngen. 
Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. The newly cited reference to Skalko et al clearly suggested the deposition of the heaters in the arrangement adjacent the collectors and downstream of the die as described and depicted therein. One would have heated the collector surfaces as expressed by Soehngen and the use of the arrangement of Skalko et al for heating the collector surfaces would have been an obvious arrangement for heating the same. No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746